Citation Nr: 1537236	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  11-16 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to October 1989.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A low back disorder is not shown to be related to the Veteran's active military service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.3216(a) (2014).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Prior to the initial adjudication of the above-captioned claim, the RO's January 2008 letter to the Veteran contained the requisite notice.  Id.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence and testify during a hearing before the Board.  See Pelegrini, 18 Vet. App. at 120.

In addition, the duty to assist the Veteran has been satisfied.  The RO obtained the Veteran's available service treatment records and all identified post-service treatment records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In January 2015, the Board remanded the Veteran's claim for further development.  Specifically, the Board directed the RO to obtain the Veteran's post-service treatment records pertaining to treatment for a low back disorder prior to 2007 and to obtain all relevant records from the Social Security Administration (SSA).  While in remand status, the RO sent the Veteran a letter asking him to identify any post-service treatment providers from whom he received treatment for a low back disorder; however, the Veteran did not respond.  In January 2015, the RO received the Veteran's records from SSA.  Thus, the Board finds that the RO has substantially complied with this portion of the January 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was initially provided VA examinations in July 2008 and October 2009, with an addendum opinion submitted later in October 2009.  During an October 2014 hearing before the Board, the Veteran's representative asserted that the October 2009 VA examination was inadequate because the examiner failed to mention several in-service complaints of back pain.  However, a review of the record reveals that all of the service treatment records referenced by the Veteran's representative relate to complaints of cervical and thoracic spine pain.  The October 2009 VA examination report indicates that the examiner only addressed the low back because that is the only pain the Veteran related to service.  Additionally, the Veteran's representative asserted that the October 2009 VA examination was inadequate because the examiner indicated that the Veteran worked in construction from 1989 to 2004 when the Veteran actually only worked in construction from 2000 to 2005.  However, the October 2009 VA examination report states that the Veteran's "doctor also mentioned he had been in construction work from 1989 [to] 2004."  A review of the record reveals that a February 2009 opinion of the Veteran's treating VA physician, which was submitted by the Veteran, indicates that the Veteran worked in construction from 1989 to 2004.  Thus, the October 2009 VA examiner accurately summarized the evidence of record submitted by the Veteran.  In January 2015, the Board remanded the above-captioned claim for another VA examination, to include an etiological opinion addressing any medical evidence obtained pursuant to the January 2015 Remand.  In April 2015, the Veteran underwent another VA examination, and in May 2015, the examiner provided an addendum opinion addressing the Veteran's medical records obtained from SSA.  As the October 2009 and April 2015 VA examiners reviewed the relevant evidence of record, considered the Veteran's statements, and rendered opinions addressing all of the salient questions presented by the Veteran's claim, the Board finds that the Veteran has been provided an adequate VA examination and that there has been substantial compliance with the January 2015 remand directives.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall, 11 Vet. App. at 271.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 542-43; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974)("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

The evidence of record includes current diagnoses of lumbosacral spine strain and degenerative disc disease of the lumbar spine.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

With respect to an in-service event or injury, the Veteran asserts that he first experienced low back pain during service and recalled a particular injury he sustained while lifting a tank track lock.  The Veteran's statements are competent evidence as to factual matters of which he has first-hand knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Service treatment records show treatment for upper, middle, and low back pain on multiple occasions during service, including a particular low back injury that the Veteran sustained while picking up an 80- to 90-pound track pad in March 1984.  The March 1984 service treatment record indicates that a physical examination revealed tenderness over T10-T12, but x-rays showed no abnormalities.  Based on the foregoing, the Board finds the Veteran's statements to be credible evidence of an in-service back injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

With respect to a nexus or connection between an in-service event or injury and the Veteran's current lumbosacral spine strain and degenerative disc disease of the lumbar spine, the evidence of record consists of the Veteran's statements, post-service treatment records, a February 2009 opinion from the Veteran's treating VA physician, and three VA examination reports with two addendum opinions.

During an October 2014 hearing before the Board, the Veteran testified that he first injured his low back during service and continuously experienced low back pain since his discharge from active duty.  He stated that he self-medicated with alcohol and over-the-counter pain medications, but he did not seek medical attention until 2005, when he was suddenly unable to get out of bed one morning.  The Veteran also testified that although he worked in the construction industry from 2000 to 2005, his work did not involve any heavy lifting, and he specifically denied sustaining any post-service back injuries.  When asked about a 2005 herniated disc diagnosis referenced in his VA treatment records, the Veteran stated that it "actually happened when I was lifting those tank locks when I was in Germany."  He testified that because he did not sustain any low back injuries after service, he believed that the herniation must have occurred when he injured his back during service.  

The Veteran's testimony is competent evidence as to factual matters of which he has first-hand knowledge and the presence of observable symptoms, such as back pain.  See Layno, 6 Vet. App. at 469-70; Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation).  However, the Board must also ascertain whether his statements are credible.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

As previously noted, the Veteran did not respond to VA's request for information pertaining to treatment for low back pain from 2004 through 2007.  However, VA received some private treatment records from SSA.  

An April 2005 private treatment record indicates that the Veteran injured his low back while lifting roofing shingles in October 2004 and sustained a herniated nucleus pulposus at L5.  The Veteran reported pain in the left low back with pain and some numbness radiating down the left lower extremity.  The record shows that the Veteran also reported a history of, among other things, prior back strains.  The Veteran was referred to physical therapy to address weakness in the left lower extremity and pain associated with the herniated nucleus pulposus at L5.

In November 2007, the Veteran submitted an application for SSA disability benefits, in which he asserted that he was unable to work, in part, due to his low back pain.  In a SSA Work History Report, the Veteran reported working as a carpenter/construction worker from 2002 to 2004, which required him to lift up to 100 pounds.  The Veteran stated that he frequently lifted about 25 pounds and was required to carry lumber and building materials approximately 25 feet on a daily basis.  On a SSA Pain Questionnaire, the Veteran reported that his low back pain, with pain radiating down the left hip and leg, had its onset in October 2004.  A review of the record reveals that the Veteran's testimony contradicts the statements he previously made to medical professionals and to SSA.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  

To the extent that the Veteran asserts that a current low back disorder had its onset years after service, but is nevertheless related to in-service events, the Board finds that opining on the origin of spinal disabilities, where the onset of symptoms occurs many years after service with potential intervening causes, is more suited to the realm of medical, rather than lay expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The evidence of record does not demonstrate the Veteran has any specialized education, training, or experience in diagnosing or determining the etiology of back disabilities.  Thus, the Board finds that the Veteran's testimony is not competent evidence of a nexus between in-service events and his current lumbosacral spine strain and degenerative disc disease of the lumbar spine.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012) (holding that the Court of Appeals for Veterans Claims did not improperly discount lay evidence of a nexus where witnesses did not possess special training or expertise needed to establish medical causation).  Moreover, to the extent that the Veteran asserts that he first sustained the herniated disc during service, the Board finds that such a condition is not capable of lay observation, and therefore, the Veteran's testimony is not competent evidence of an in-service diagnosis of a herniated disc.  See Jandreau, 492 F.3d at 1377, n. 4 (explaining that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

During a July 2008 VA examination, the Veteran reported initially injuring his back during service in 1984 while lifting.  He also stated that he was treated for pulled muscles "off and on" during service.  The diagnosis was degenerative disc disease of the lumbar spine, and the examiner provided the following opinion:

[The] Veteran got out of service in 1989 and worked in construction until 2004.  [H]e denies any other injury to [his] back.  [I]n the opinion of the examiner[,] it would be mere speculation to say there was a causal relationship to active duty injury and current back problems.

In February 2009, the Veteran submitted the following opinion from his treating VA physician:

[The Veteran] has degenerative joint disease and degenerative lumbar disc disease.  He was treated for lumbar strain on a number of occasions during his military service and has continued to have pain in the same areas until the present date.  He did work in construction from 1989 to 2004, so I discussed his back status during that time period with him today.  He reports continued back symptoms during that time frame and a need to limit some work activities to accommodate his functional capacity.

Given that situation and his current symptoms, it appears that his current lumbar spine degenerative disc disease is as likely as not related to the back injuries incurred during his military service.

During an October 2009 VA examination, the Veteran reported that while he was serving in Germany, his back "went out" after picking up a block.  He reported going to sick call, but did not recall the diagnosis.  The Veteran stated that he received pain medication and physical therapy for about six weeks.  Subsequently, he was able to function, but was careful about lifting.  The Veteran reported continued intermittent low back pain, for which he received physical therapy about four years ago.  The 2009 VA examiner indicated that imaging studies revealed no signs of degenerative disc disease or degenerative joint disease of the lumbar spine.  A physical examination revealed no radiculopathy or neuropathy.  The diagnosis was lumbosacral spine strain.  The examiner also noted that the only cervical spine symptoms mentioned by the Veteran were occasional stiffness and popping in the morning; however, the Veteran did not relate these symptoms to service.  The examiner noted that the Veteran's claims file was not available for review, and therefore, the examiner could not render an etiological opinion without resorting to speculation.  Later in October 2009, the VA examiner reviewed the Veteran's claims file and opined that the Veteran's current low back condition was "less likely than not" related to service.  In support of this, the examiner provided the following rationale:

There was a note from [March 1984] that mentioned a low back strain, with some physical therapy for low back in [May 1984].  However, [there were] no follow-up notes regarding that episode.  In [October 1985] there was low back pain after a fall [three] days prior, but no diagnosis or continued follow-up.  In [December 1987, there] was mention of back pain, but [it is] unclear what part of the back, [it] happened after [a] fall on ice, and [was] diagnosed [as a] sore muscle.  [There were] no follow-up notes regarding this episode.  A note from [June 1989] indicated [a] pulled back on truck, but no diagnosis, no physical exam[ination] noted, and no follow-up notes.  In [a] physical exam[ination in September 1989] there was mention of thoracic back pain, but no lumbar diagnosis on this separation physical.  There were no notes about low back pain from that time to 2007, at which time [a] VA doctor mentioned L5 herniation that happened in 2005.  His doctor also mentioned he had been in construction work from 1989 to 2004.  Therefore, he may have had some low back condition due to work outside of service.  There was no chronic lumbar spine condition that existed throughout military service, and no chronic disorder since then per evidence until 2007.  Therefore the current low back condition is less likely related to active duty.  

During an April 2015 VA examination, the Veteran reported injuring his back during service while working on a tank in 1984.  He stated that he sought treatment and had two or three more episodes of back pain during service, but subsequently returned to full duty each time.  The diagnosis was lumbosacral strain, which the examiner opined was "less likely than not" incurred in or caused by the Veteran's in-service injury because the "Veteran went years after service without documented care for his back."  In May 2015, the examiner provided the following addendum:

[The] veteran has a current low back problem, and he has documented a work injury in late 2004, with herniated disc in 2004.  He worked in construction until this incident, which he could not do with a chronic back problem, because construction is a physically demanding job.   [There is] no specific chronic diagnosis in service or after discharge in 1989 until the injury at work in 2004, with herniated disc in L5 and radicular pain in [the] left lower extremity.  [The] current problem is most likely related to the post-service injury, when is documented a chronic problem.

There are several complaints of back pain in service, starting in 1981, another in 1984, in 1985, all of them diagnosed as [a] strain (acute by nature), and improved after weeks.  He [did] have also some other complaints of back pain in the late 1980's, these ones in the upper back, a different anatomic area, and also documented as acute by nature.  [There is] no evidence of chronicity in service.[,] [and] [n]o continuity documented after service.  

Although it is noted that [the] Veteran from 2000 [to] 2004 worked in 'light construction work' with no heavy lifting, still this type of work involves physical demand, and moving of the back, with twisting, and bending, which is not sustainable with a chronic back problem.  Before 2000[,] [the] Veteran said he worked on a chicken farm raising chickens.

In [SSA] documentation [the] Veteran wrote he first had pain in 2004, which is when he had the work incident.

Unfortunately, based on the documentation, with a gap in medical visits from 1989 [to] 2004 (15 years), being able to work after separation in physically demanding jobs (chicken farm and construction), it is unlikely that [the] current problem is [a] continuation of the acute back sprains in service.

A review of the record reveals conflicting competent medical opinions addressing the etiology of a current low back disorder.  In weighing the above evidence, the Board must decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board is also mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The Board may favor the opinion of one competent medical expert over that of another provided the reasons for that determination are stated.  Winsett v. West, 11 Vet. App. 420-25 (1998).

The Board assigns no probative value to the July 2008 VA examiner's opinion because it is not supported by a rationale.  See Stefl v. Nicholson, 21Vet.App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The Board also assigns no probative value to the February 2009 opinion of the Veteran's treating VA physician because it is premised entirely on the Veteran's report of continued back pain since service without any discussion of the October 2004 back injury.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on an inaccurate factual premise are not probative); see also LaShore v. Brown, 8 Vet App 406 (1995) (holding that a lay history is not transformed into competent evidence merely because it was transcribed by a medical professional).  

The Board finds the October 2009 and May 2015 VA examiners' opinions to be highly probative in that they are supported by thorough rationales addressing all of the medical evidence of record, including the October 2004 back injury.  Moreover, the May 2015 VA examiner also specifically addressed the nature of the Veteran's injuries and post-service occupations, noting that if the Veteran sustained a chronic back injury during service, it would be unlikely that he could continue working physically demanding jobs for 15 years without ever seeking medical attention for back pain.

Accordingly, service connection for a low back disorder is not warranted, as the most probative evidence shows that the Veteran's current low back disorder was not incurred in, due to, or aggravated by his active duty.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   
 

ORDER

Service connection for a low back disorder is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


